 

___Case-2:17-cv-00018.Dacument.222._Filed_on 12/31/20 in TXSD__Page 1 of 8

Ubocted States Destect Osean t
Seuss Dus ete ot lacus .
Compe sd Cheek DB low 1d

 

 

seul Dee af Tees _

 

 

 

Bobbie Lee, Hever Lam pc. 3 1.2020
Pla Le — patted etesst—
us | | Coil Action

 

Dentsd broth leun + ann nor
Wudssr , Keiser, Beereeed
NApla< oN, Ruvrured, Wy pre K
Beencrrs, R dyes alors
oe lendants

Phew ty AAvisets, tes de. Qos _.
Ch; ctr? to @) whee Deloudatts a

tha Gaal eal le ns cu0 2 Deo 4% RZOZO
Coat erdesy |

 

 

 

 

 

 

 

 

 

Tote Henerabbe dye of Sad Geach
Aca the  Planwt-CO awe voeamead Me a
Hie Mise (3) Ded danks hee wd Awsaror

He Couck enchr. le ansaoe Ly Deo ta, 2026

 

 

 

 
 

 

eet
&
&

  
  

_zoebh ® ud) W) a 226. Bud pr lO rn,

 

D.~ biwsthicuwen Qa Sig 01 2D aA_ “Gera G

Beri h— he el —basely — — Here) caf legal
gem Sitws he Danclants cawea

Ths He eed S He Qo. Action aN tLe
Courts lap conde) Sire Spente ‘ Stennett 257
Tedyeve OH Letina Ca (a Feng Comp =o atte
atendardO

 

 

 

2

 

We go te Thal
Y

 

 

Ether) coay the dewit has de ee ae
He eerdar ee <5 Nerney + Keedga not sq
fn Q | fo
see S72) Re Di not. Lt 2 0be ) tLe
oer) mime Ca) Dee Gach. ta_< asscesee che He Coos —_—
“Gee Cosuaan” De Lrothrcumea Caen Awe sedral
Nes Quwlls on oF Bot secsba to te nedcess ecd

 

 

 

 

 

 

DO 427 KS. 317, 32¢ pO S.ct AS4#8 , 2554-1886

 

 
 

Case 2:17-cv-00018_ Document.232 _Filed.0n.12/31/20 in TXSD. Page 3 of 8

Dea hiothiems Quake
whe, ewer). 7

 

 

Youn Honrer> , Til tebe this by the weer berg on _

Hie / sleet 2 Med 1s on awd 45.3 (et
oe Pow. eet Dw. Limath pecnoe a a

 

 

Cy Qo ay Staserree ot Case 5 tle
Court GCS nigtiee Ba Lwtricurn eas
Steyn) & He Pew t.20 mflesea fT hon pos: Wo waa.
mre bien of Chtad eelate 2  Conratit. ten af
ng bt ete, dae He. AA A rondo.

 

Pe wbALS $2.89 S142 Ust se: ( Dn LZ rurtl recuee
tS a Gork God by He Coca tts bowted Detect
spe Hl bO |tled.on Uewlth Duacdovs _
| to prowids—aredian @ sheatmenta. 0c edt Aaniete
thenpy uader he RO Gi Db Wlicy 3b. (/

Dr. Lath ee etal a) th. SMU e_ ved
pataune.. $F oe mena eeuA hor > Gans teree ) , fat
base |, Sl2\y nibs rdi ad 9 horn she ettle d ste.

cs Le Ail wet VAI) Cn SE

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

Case 2:17-cy-00018 Document 232 _ Filed on.12/31/20 in TXSD Page 4of8

 

: Q. “Vhe, Cant wolf were IN bio ec 2)

RSQ ae lesa ? defn 2 tat, cH 8 be loner as
‘ plrdon me Bevees leds _ : rhe al? throu s L hon
dus a0? g ‘

 

Youd Newons a Yad, a Cou
A goorctanl? AHozney Ge the aaa tes | cee
Sin

 
   

Cy. ae Be Wr Sy Stee ae Says— tes 5. a
Medan O Preonel wae daw tee a trent fee dice 0

Passes llevan 4 tHe Wa wt +e ae bol
“R S | 2 AO . - V a) Yer wea ct ~~ a i

 

 

 

 

Pets ruber re. daria .o ceree
fdas poh Thao Se E/ ls besa cody 2
He osteo, ~ ales ou re,

dy Be Plan QC

Whaoretrrrle dso Ellsorto eed Le co 9
do appre 0 a Cao.[ Acdre udic Dolan fare —

Deo! f —

 

 

 

 

 

 

 

 

Rent FS. chy Jaslers_, fle_ Texas teamed
cacti abr? Gy fara ab tate Q Kasra, J4=

 

 

 

 

Sho are  broeg bean nee people dy
| Mop reate ph.

 

 
 

Case. 2:17-cv-00018 Document 232 _Filed.an 12/31/20 in TXSD Page 5of8

 

Qe: MO  a2ice4 5 nw. hues bru out
HH, latin of fRe_ Qo. | Promt rer

 

tio te Ae anartee- how D De. Lopath. (ebay wdhiweg _ ;

 

 

abot (Ae le. of a, baserledso— ) s be
D aes: neve He Medien

 
 

 

 

 

 

 

 

 

 

 

Twskad pe Da dats acted we
Fora _pahey, ef G-~ Srl HS eee? Hose
wep TB

|

 

Ae f, teeta Cok AN Oe Src sponte Sees Ww
Ridge ee aT a4 tral - fo

 

CaF Bele 62/eg 20 sbi 5 neon

 

 

 

 

 

 

3) “Te. Va wt CL sa e020 Prt —R_
Ho DeReidan ta Genera Danial 29 pushes
the Pha wth 2. a Pes: tien of “Pitt ae"
ao) “Shek ap OD

 

ica. pescizes 2a esd ly Go the

(is)
Case_2:17-cv-00018 Document 232 Filed on 12/31/20 in TXSD Page 6 of8 Ss

 

 

& ewd ene, en De Lirthiowte  @rseyer
ar Se GC ot Se Eg pe CS) shai

Ses ee Y Lcd ~sS
OL <r oS

Mba 2D a att oy pew yet
Pe. La een deco | <P ho sk aad bast tie | i
Once, tes defo. 0 aa} the Ptrne ench | |
of he prec Grant thetfend °

 

 

 

 

 

 

 

 

 

 

 

ES prdeesto® pare,
Selene of We Ghles nt, Shy Blue of tre
Styles (Lb, Bella of Ro Stiles LHS
hilly Moye ens ot eels (Lun At —, Ms Chorin,
i, De! Heath Unt » We Wlosa. ty We Werwo tn ot He.
AN ADD coe send Cenc]

Gio. f hetsen Zt (V- CU—78

 

 

 

| ~<\ie_ Co Alte He alsones pega le ee
tonas— groban ID conden tRe present Cro. [Ae tion, |
islouas wT oftor “Pide yeon die lace, M/E or E/M |
"Sa te Phanod COL Hore Pad a

ans Serena eyo teat axl YEP ei w—@

 

 

 

 

 

aA ic OK.
| yp otnoes Grs SS 2d) Go tral

 

 

Casa On| Arbo. abers + asGendaro),~
© pod, ptte,, a hrestns parires thot ee way Le Ses

SD Unless <Cecern ottons a) tHe Gio. ( Aaben ext
eet Oo eater Pa teen ae TR pore

 

 
 

|

 

 

 

 

 

 

 

 

   

Ful i Pehle F)
PrceAs oN s/f

 

~\le Pans vag nak ot Dan.

 

 

 

~A) San = SRO

 

 

 

 

 

owrd omer , De. Lath nce a 5 te]

AK. Beer, Niscoutey ar a ee Mowe
See B® Feat Rectan a we

mae) te He Lote ee Ses hone a3

QW s2odary Lele 0

 

 

 

 

 

 

a be iSSc.¢e 4a) , Dew ar Trews gee don
eee _ foe res CIR + Ezy tn Potts ek Lud tow
Tess Reo) that Ge OO do iD amedica® Garg

 
 

 

 

 

 

 

Hust a Hertio sec eV waata_ we canna) aA?
Doe He Stele einer e — the _ Reg lof be
dny medieaX CGAR Shyjwa bus: ly TI
Takes yendee 2 a Nolo tes sone il a ale

ns Ah a arante LY chs ev daw aun’ does) nol

ott ander) te WPATH Hodiecl Stendards

 

 

 

 

deed a. Tease gu {ir sostuek wre

a. “3 LE to aaa

teéseas ~ lowes’ f. ante

 

 

CA [eos 19 Oy

 

oun) Idone2Dd 4 He Pha oh fos Hy
eee “De a —ones Defendants Ouse 2%

ae ee “led

 

 

Sa Pays Re Wa rte ol.
Ws Boll ee -

j2-— 24—-VARGS

 

 

pith Cab _ S27 ee .

 

Ch neloamy a bs Qe inne s z.. et

 

 
